EXHIBIT 10.9

 

GLENROSE INSTRUMENTS INC.

DEMAND PROMISSORY NOTE

 

U.S. $500,000.00

 

December 17, 2007

 

FOR VALUE RECEIVED, GlenRose Instruments Inc., a corporation organized under the
laws of Delaware (“Borrower”), 45 First Avenue, Waltham, Massachusetts 02451,
agrees to pay to Arvin & Wynona Smith (“Lenders”), 1113 Sabine Court,
Colleyville, TX 76034, or order, the principal sum of Five Hundred Thousand U.S.
Dollars ($500,000.00), on demand, together with interest from the date hereof on
the unpaid principal balance at the rate specified below, until repaid in full.
Prepayment of principal, together with accrued interest, may be made at any time
without penalty. Interest hereon shall accrue from the date hereof at the rate
of seven and one quarter (7.25%) percent per annum.

 

In the event that any amount of principal hereof, or (to the extent permitted by
applicable law) any interest hereon or any other amount payable hereunder is not
paid in full when due (whether as scheduled, on demand, by acceleration or
otherwise), Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on such unpaid amount to
Lenders, from the date such amount becomes due until the date such amount is
paid in full, payable on demand of Lenders at a rate per annum equal at all
times to 12% per annum (the “Default Rate”). Additionally, and without limiting
the foregoing, following the occurrence and during the continuance of any Event
of Default (as defined below), at the option of Lenders, the interest rate shall
be the Default Rate. Such interest on overdue amounts shall be payable on
demand. All computations of interest shall be made on the basis of a year of 360
days for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest is payable. Each
determination by Lenders of any applicable rate of interest, and of any change
therein, in the absence of manifest error shall be conclusive and binding on the
parties hereto.

 

Payment shall be made in lawful tender of the United States unconditionally in
full without set-off, counterclaim or, to the extent permitted by applicable
law, other defense, all of which rights of Borrower are hereby expressly waived
by Borrower. All payments hereunder shall be made to Lenders at his address set
forth above (or to such other place as Lenders shall designate in a written
notice to Borrower), and, unless Borrower has obtained Lenders’ written consent
to another form of payment, such payment shall be made by wire transfer of
immediately available funds by no later than 12:00 noon (Boston time) on the due
date of the payment, in accordance with Lenders’ payment instructions.

 

Whenever any payment hereunder shall be stated to be due, or whenever any
interest payment date or any other date specified hereunder would otherwise
occur, on a day other than a Business Day (as defined below), then such payment
shall be made, and such interest payment date or other date shall occur, on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder. As used herein,
“Business Day” means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are open for business in Boston, Massachusetts.

 

Borrower represents and warrants to Lenders that:

 

(i)            Organization and Powers. Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has all requisite power and authority to own its assets and carry
on its business and to execute, deliver and perform its obligations under this
Note.

 

(ii)           Authorization; No Conflict. The execution, delivery and
performance by Borrower of this Note have been duly authorized by all necessary
corporate action of Borrower and do not and will not (A) contravene the terms of
the constitutional documents of Borrower; or (B) result in a breach of or
constitute a default under any material lease, instrument, contract or other
agreement to which Borrower is a party or by which it or its properties may be
bound or affected; or (C) violate any provision of any law, rule, regulation,
order, judgment, decree or the like binding on or affecting Borrower.

 

(iii)          Binding Obligations. This Note constitutes the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms.

 

1

--------------------------------------------------------------------------------


 

(iv)          Consents. No authorization, consent, approval, license, exemption
of, or filing or registration with, any governmental authority or agency, or
approval or consent of any other person or entity is required for the due
execution, delivery or performance by Borrower of this Note.

 

Any of the following events which shall occur shall constitute an “Event of
Default”:

 

(a)           Payments. Borrower shall fail to pay when due any amount of
principal hereof, or interest hereon or other amount payable hereunder, and such
failure shall continue unremedied for five (5) days.

 

(b)           Representations and Warranties. Any representation or warranty by
Borrower under or in connection with this Note shall prove to have been
incorrect in any material respect when made or deemed made.

 

(c)           Insolvency. (i) Borrower shall (A) admit in writing its inability
to, or shall fail generally or be generally unable to, pay its debts (including
its payrolls) as such debts become due, (B) make a general assignment for the
benefit of creditors, (C) be dissolved, liquidated, wound up or cease its
corporate existence, or (D) commence any voluntary proceeding or case seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, intervention, suspension of payments, or composition of it or its
debt under any law relating to bankruptcy, insolvency, suspension of payments or
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, intervenor or liquidator, or other similar official for it or for any
substantial part of its property, (ii) an involuntary proceeding or case shall
be commenced against Borrower seeking any of the foregoing relief and remain
undismissed for a period of 30 days; (iii) an order for relief or other order or
adjudication shall be entered against Borrower under any such bankruptcy,
insolvency or similar law; (iv) any receiver, trustee, or other official or
Person shall be appointed to take possession of any property of Borrower; or
(v) Borrower shall take any corporate action to authorize, or shall consent to,
any of the actions or events set forth above in this paragraph.

 

If any Event of Default shall occur and be continuing, Lenders may, by notice to
Borrower, declare the entire unpaid principal amount of this Note, all interest
accrued and unpaid hereon and all other amounts due hereunder to be forthwith
due and payable, whereupon the principal hereof, all such accrued interest and
all such other amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower, provided that if an event described in
paragraph (c) above shall occur, the result which would otherwise occur only
upon giving of notice by Lenders to Borrower as specified above shall occur
automatically, without the giving of any such notice.

 

Borrower agrees to pay on demand the costs and expenses of Lenders, and fees and
disbursements of Lenders’ counsel, in connection with any Event of Default, the
enforcement or attempted enforcement of, and preservation of any rights or
interests under, this Note, and any out-of-court workout or other refinancing or
restructuring or any bankruptcy or insolvency case or proceeding.

 

No single or partial exercise of any power under this Note shall preclude any
other or further exercise of such power or exercise of any other power. No delay
or omission on the part of Lenders in exercising any right under this Note shall
operate as a waiver of such right or any other right thereunder.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing and mailed, sent or delivered to the
respective parties hereto at or to their respective addresses set forth herein,
or at or to such other address as shall be designated by any party in a written
notice to the other party hereto. All such notices and communications shall be
effective (i) if delivered by hand, when delivered; (ii) if sent by overnight
courier service, when delivered; and (iii) if sent by mail, upon the earlier of
the date of receipt or five Business Days after deposit in the mail, first class
(or air mail, with respect to communications to be sent to or from the United
States), postage prepaid.

 

This Note shall be binding on Borrower and its successors and assigns, and shall
be binding upon and inure to the benefit of Lenders, any future holder of this
Note and their respective successors and assigns. Borrower may not assign or
transfer this Note or any of its obligations hereunder without Lenders’ prior
written consent.

 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.


 

Borrower hereby (a) submits to the non-exclusive jurisdiction of the courts of
the Commonwealth of Massachusetts and the Federal courts of the United States
sitting in the District of Massachusetts (collectively, the “Massachusetts
Courts”), for the purpose of any action or proceeding arising out of or relating
to this Note, (b) irrevocably waives (to the extent

 

2

--------------------------------------------------------------------------------


 

permitted by applicable law) any objection which it now or hereafter may have to
the laying of venue of any such action or proceeding brought in any of the
Massachusetts Courts, and any objection on the ground that any such action or
proceeding in any Massachusetts Court has been brought in an inconvenient forum,
and (c) agrees that (to the extent permitted by applicable law) a final judgment
in any such action or proceeding brought in a Massachusetts Court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner permitted by law.

 

IN WITNESS WHEREOF, Borrower signing below by its duly authorized legal
representative(s) has executed this Note as of the date first above mentioned.

 

 

 

GLENROSE INSTRUMENTS INC.

 

 

 

By:

 /s/ Anthony S. Loumidis

 

Chief Financial Officer

 

3

--------------------------------------------------------------------------------